Citation Nr: 1200755	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-37 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than manic depressive psychosis.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from November 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the procedural history of this case is a lengthy one, involving multiple decisions by the Board.  Relevant to current posture of the case, the Board notes that in an October 2007 Board decision, it was determined that the Veteran had two pending psychiatric claims, one of which was entitlement to service connection for manic depressive psychosis and the other of which was entitlement to service connection for a psychiatric disability other than manic depressive psychosis.  Because the Veteran's claim of service connection for manic depressive psychosis had been previously denied in 1987 and 1988, the Board characterized the issue as an application to reopen a previously denied claim of service connection.  The second issue was characterized as entitlement to service connection for a psychiatric disability other than manic depressive psychosis, to include posttraumatic stress disorder (PTSD).  

The case was most recently before the Board in June 2009 at which time the Board denied entitlement to service connection for a psychiatric disorder other than manic depressive psychosis upon finding that the Veteran did not have a psychiatric disability diagnosed as other than manic depressive psychosis, to include PTSD, that was traceable to disease or injury incurred in or aggravated during active military service.  The Board remanded the issue of whether new and material evidence had been received to reopen a claim of service connection for manic depressive psychosis for the agency of original jurisdiction (AOJ) to provide the Veteran with notice specific to a claim to reopen and apprise her of the definition of new and material evidence in effect prior to August 2001.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Appeals (Court) and in a March 2011 memorandum decision, the Court vacated the June 2009 Board decision and remanded the matter decided therein for further development.  Specifically, the Court found that "the Board's decision regarding new and material evidence sufficient to reopen a claim for service connection for manic depressive psychosis is inextricably intertwined with the decision regarding any other psychiatric disability."  The Court also directed the Board to consider whether newly enacted 38 C.F.R. § 3.304(f) had an impact on the Veteran's claim.  The Court then instructed the Board to readjudicate that matter of service connection for a psychiatric disability in consideration of the currently remanded claim to reopen, which the Court emphasized it did not have jurisdiction over because it had been remanded by the Board in its June 2009 decision.


REMAND

At the outset, the Board notes that service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2011).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  Although it does not appear that the Veteran's claimed stressors have been related to "fear of hostile military or terrorist activity," the AOJ should consider the possibility.  

The Veteran's claim of service connection for a psychiatric disorder other than manic depressive psychosis, to include PTSD, must be remanded in light of the Court's March 2011 memorandum decision.  Although the Court's reasoning is less than clear, it appears that the current claim must be remanded for the AOJ to consider it in connection with the remanded issue of whether new and material evidence had been submitted to reopen a previously denied claim of service connection for manic depressive psychosis.  In this regard, the Board notes in a March 2003 rating decision, the RO had reopened and denied the manic depressive psychosis claim.  While not explicitly stated by the Court, its March 2011 decision suggests that because the Veteran "is seeking compensation for her symptoms regardless of diagnosis," and because the RO had previously "reopened" her claim of service connection for manic depressive psychosis, the RO should now consider whether the Veteran's psychiatric symptoms are associated with any psychiatric disorder attributable to military service.  Accordingly, the Veteran's claim of service connection for an acquired psychiatric disorder other than manic depressive psychosis is remanded to the AOJ for re-adjudication along with the "intertwined" claim to reopen and underlying issue of entitlement to service connection for manic depressive psychosis.  (Apparently, it is permissible for VA to arrive at separate decisions based on separate theories of a claim, but inappropriate to make separate decisions based on separate diagnoses.  See March 2011 Court decision.)

As the claim is being remanded, the Board finds that additional development should be undertaken to ensure that the Veteran has received all possible means of assistance and so that the adjudication of the Veteran's claim is a fully informed one.  As the present case involves allegations of a personal assault, it falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17, of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The M21-1MR also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought. 

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

The Board notes that 38 C.F.R. § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

In this case, a review of the record reflects that in July 2003 and April 2008, the Veteran was sent notice on how to substantiate her PTSD claim.  That notice indicated that she should identify any possible sources of information and evidence such as police reports or medical treatment records for assault or rape and should send supporting statements from any individuals with whom she may have discussed the incident.  Although that notice apprised the Veteran of some alternate sources that could help to corroborate the claimed in-service personal assault stressor, the Board finds that, in light of the requirements of under 38 C.F.R. § 3.304(f)(5), a more comprehensive notice letter should be sent to the Veteran.  As such, the Board finds that, on remand, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  

The Board has also considered the Veteran's arguments raised to, but not addressed by, the Court regarding the adequacy of an August 2008 VA examination.  Specifically, the Veteran argued that the August 2008 VA examination was inadequate because the examiner did not go through a thorough recitation of the evidence and reconcile all positive and negative evidence relevant to the issue at hand.  In this regard, the Board notes that although it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), there are no reasons or bases requirements imposed on a medical examiner other than to describe the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  That notwithstanding, the Board finds that, in light of the medical evidence associated with the claims folder since its June 2009 remand, the varying psychiatric diagnoses of record, and the Court's May 2011 memorandum decision wherein it is stated that the Veteran is seeking service connection for her symptoms, regardless of diagnosis, the Veteran should be afforded a new VA examination in order to properly assess the Veteran's service connection claim.  On remand, the Veteran should undergo psychological testing with a view toward determining a current diagnosis for the Veteran.  The Veteran should also be afforded a VA examination is order to determine whether the Veteran has PTSD, or any other identified acquired psychiatric disorder, that is caused or aggravated by military service.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must send to the Veteran a VCAA notice letter that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  The Veteran must be specifically informed of the information or evidence she should submit and of the information or evidence that VA will obtain with respect to her claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(5).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)  The Veteran should also be told of how to substantiate a claim of service connection for PTSD based on a stressful experience related to fear of hostile military or terrorist activity.

The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to her representative, that she provide as much detail as possible regarding the alleged personal assault(s), to include any other evidence corroborating the incident.  The Veteran must also be invited to submit statements from fellow service members or others who might help establish the occurrence of her alleged personal assault.

A letter must be prepared asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority should be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.

Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence pertinent to her claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  After the development requested in paragraphs 1 and 2 above is completed, the AOJ should schedule the Veteran for a VA examination with a psychiatrist or psychologist in connection with her claim of service connection for an acquired psychiatric disorder, to include PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A psychiatrist or psychologist must review the Veteran's claims file and test results, to specifically include the private diagnoses of PTSD and the lay statements of record, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  

The examiner must comment on the Veteran's alleged service-related stressors and identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner should comment on whether the alleged stressors are adequate to support a diagnosis of PTSD; and whether the Veteran's current symptoms are related to any alleged in-service stressor.  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to her active military service.  In this regard, it must be determined whether any psychiatric disorder, to include, but not limited to, PTSD, bipolar disorder, and schizoaffective disorder, preexisted service.  If any disorder is determined to have preexisted service, the examiner must point to the evidence that shows such pre-existence.  The examiner should also provide an opinion as to whether the evidence reflects any chronic worsening of any such disability during service.  

As to any opinion regarding diagnosis and/or nexus, the examiner must consider all of the evidence of record, specifically discussing the treatment records and opinions of Dr. L.H., who opined that the Veteran suffers from PTSD that is at least as likely as not caused and/or aggravated by military sexual traumas suffered during active duty.  If the examiner's findings differ from the conclusions reached by Dr. H., to include her opinion that the Veteran indeed suffered from military sexual traumas, or any other opinion of record regarding diagnosis and/or nexus, the examiner should provide an explanation for the differing conclusions.  

All opinions should be explained in detail with reference to medical authority and the available record as necessary to support the opinions, to include medical reasons for accepting or rejecting the Veteran's statements regarding her having experienced military sexual trauma in service or any statements of fear of hostile military or terrorist activity, if made.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal, along with the issue remanded by the Board in June 2009, which has been found by the Court to be inextricably intertwined.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

